353 F.2d 537
Arthur NAZZARO, Appellant,v.Martin WEINER and Texstyle Dyeing & Printing Corp., aCorporation of the State of New York, Cross-Appellants.
Nos. 15174, 15175.
United States Court of Appeals Third Circuit.
Argued Oct. 18, 1965.Decided Nov. 3, 1965.

Appeals from the United States District Court for the District of New Jersey; Reynier J. Wortendyke, Jr., Judge.
Donald A. Robinson, Newark, N.J.  (Shanley & Fisher, Attorneys for Plaintiff-Appellant and Cross-Appellee, Newark, N.J., David S. Cramp, Newark, N.J., on the brief), for Appellant in 15174 and for appellee in 15175.
Leonard I. Garth, Paterson, N.J.  (Cole, Berman & Garth, Attorneys for Defendants-Appellees and Cross-Appellants, Paterson, N.J. on the brief), for Appellants in 15175 and for Appellee in 15174.
Before McLAUGHLIN, FORMAN and GANEY, Circuit Judges.
PER CURIAM.


1
In these appeals the allowance of voluntary nonsuits to the parties and of costs to the defendants was clearly within the trial court's discretion.


2
The orders of the district court will be affirmed on the opinion of Judge Wortendyke, 38 F.R.D. 430.